The Chancellor
referred to the forty-ninth section of the article of the revised statutes, relative to the powers and duties of certain judicial officers, (2 R. S. 284,) as authorizing any judge, or clerk, of any court of record, to take an affidavit to be used in any court of this state, or in any cause, matter or proceeding in which an affidavit is required or authorized to be read or used. He said a senator was ex officio a judge of the court for the correction of errors; which court, by an*549other provision of the revised statutes, was declared to be a court of record. (See 2 R. S. 276, § 1.) That a senator, therefore, as a judge of such court, was authorized to take affidavits to be read or used in any court of law or equity, or in any matter or proceeding in which affidavits were required or allowed by law to be used.